DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 was considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “application-specific message indicating audio information, including conditionally signaling syntax elements based on the value of a syntax element defining an application-specific message type” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 3-5 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.

As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3-5, the format of making reference to limitations recited in other claims is confusing with limitation “any and all” adding additional confusion by not clearly defining the scope of the claims.   See MPEP § 2173.05(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim “Overview of OMAF”, hereafter Lim.

Regarding claim 1, Lim discloses a method of signaling information associated with an omnidirectional video (content flow process…video bitstream…metadata) [slide 7], the method comprising: 
(signaling messages…VR3DAudioAssetInformation) [slide 13]. 

	Regarding claim 2, Lim discloses a method of determining information associated with an omnidirectional video (video decode; content flow process…video bitstream…metadata) [slide 3; slide 7], the method comprising: 
parsing an application-specific message indicating audio information including conditionally parsing syntax elements based on the value of a syntax element defining an application-specific message type (video decode where decoding metadata is parsing; signaling messages…VR3DAudioAssetInformation) [slide 3; slide 13].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Lee et al. US 2020/0204785 A1, hereafter Lee.

Regarding claim 3, Lim discloses the steps of claims 1-2 as detailed above in the 102 rejection.  However, Lim fails to explicitly disclose a device comprising one or more processors configured to perform any and all combinations of the steps of claims 1-2.
Lee, in an analogous environment, discloses a device comprising one or more processors (metadata processor) [FIG. 2].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 360-video device, as disclose by Lee, with the invention disclosed by Lim, yielding the predictable results of hardware running video software.

Regarding claim 4, Lim discloses the steps of claims 1-2 as detailed above in the 102 rejection.  However, Lim fails to explicitly disclose an apparatus comprising means for performing any and all combinations of the steps of claims 1-2.
Lee, in an analogous environment, discloses an apparatus comprising means (metadata processor) [FIG. 2].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 360-video device, as disclose by Lee, 

Regarding claim 5, non-transitory computer readable storage medium claim 5 is drawn to the instructions corresponding to the device of claim 3. Therefore, non-transitory computer readable storage medium claim 5 corresponds to device claim 3 and is rejected for the same reasons of unpatentability as used above.

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Niamut et al. WO 2018/154130 discloses processing spherical video data including audio metadata
Wang et al. US 2020/0053282 A1 discloses signaling spherical region information including audio metadata

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485